Title: The American Commissioners to Ralph Izard, 13 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Izard, Ralph


Sir
Passi Octr. 13. 1778
We have the Honour of enclosing to you a Copy of M. de Sartines Answer to our Application in Support of your Demand of your Baggage taken on Board the Nile. We have agreable to your last Letter written again to Mr. De Sartine requesting him to Stop the Sale of the Things till you can make your Objections to their being lawful Prize.
The Hon. Mr Izard.
